Citation Nr: 1229159	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-48 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service.  

2.  Entitlement to service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January 1972 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the reopening of the Veteran's claim for service connection for a dental disability as a result of dental trauma for compensation purposes.  

In August 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issue involving service connection for the residuals of dental trauma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service in an unappealed June 2005 decision which is final.  

2.  Evidence received since June 2005 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a dental disability.  

CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service, have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the reopening of the claim and the remand for additional development.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2005 the Board denied the Veteran's claim for service connection for a dental disorder for compensation purposes.  The Board decision is now final.  38 U.S.C.A. § 7104(b).  

The evidence of record at the time of the June 2005 Board decision consisted of copies of the Veteran's service treatment records along with private and VA treatment records and the Veteran's hearing testimony.  The Board denied service connection for a dental disorder for compensation purposes based on a lack of showing of dental trauma during service.  

The evidence received since the June 2006 Board decision includes the Veteran's August 2011 hearing testimony and a May 2009 lay statement from a former service comrade.  

Generally, an appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  However, the Veteran's testimony coupled with the lay statement does provide additional evidence related to the in-service injury and alleged dental trauma that the Veteran claims caused his current dental disability.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection a dental disability for compensation purposes, claimed as a residual of dental trauma during service, is warranted.  


ORDER

New and material evidence having been submitted, the claim for service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service, is reopened.  


REMAND

The Veteran claims entitlement to service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service.  

The Veteran claims that during service in March 1991 he was injured when a fire extinguisher exploded in his face.  He claims that he sustained multiple injuries at this time including dental trauma.  He claims that the 1991 injury fractured his front teeth below the gum line and that the dental trauma was not discovered until after he separated from service.  

A March 1991 service treatment record reveals that the Veteran required emergency medical treatment at a military evacuation hospital because of "complaints of exploding CO2 fire extinguisher in face."  Physical complaints reported at that time were: burning of his eyes from exposure to the carbon dioxide and superficial lacerations around the mouth and nose.  Physical examination revealed no boney tenderness.  He had small lacerations on his lips and above the border of his upper lip but no sutures were required for treatment.  The symptoms of burning in his eyes were treated with irrigation.  The assessment was soft tissue injury to the face.  There was no indication of any report, or symptoms of dental trauma or damage to the teeth.

A service department dental record dated April 1991 reveals that the Veteran was seen to remove a piece of broken tooth pick lodged between teeth number 14 and 15.  There is no indication of any abnormality or dental trauma injury resulting from the March 1991 soft tissue injury to the face.  

In September 1991, retirement examination of the Veteran was conducted and there was no indication of the presence of any dental trauma injury, or any other dental abnormality at that time.  

The Veteran asserts that his front teeth were injured in March 1991 and fractured below the gum line.  He further indicates that the damage to his front teeth below the gum line was discovered in 1992 and that tooth #8 was removed and replaced with a bridge.  Attempts to obtain the alleged VA dental treatment records for the period of time from 1992 to 1994 have been unsuccessful.  

A private dental treatment record dated in 1997 indicates that the Veteran had a bridge replacement for tooth #8 approximately a year earlier.  The Veteran reported the bridge surgery and that he had not seen a dentist in approximately one year.  

A VA Compensation and Pension examination with a medical opinion is necessary.  
When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be accorded a VA dental examination.  The report of examination should include a detailed account of all manifestations of dental disorders of the face found to be present.  The examiner should review the evidence of record with attention to:  the service treatment records, the 1997 private dental treatment records, and the summary of the Veteran's medical history indicated above and provide opinions on the following:

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran could have incurred dental trauma resulting in fractures to the front teeth (8 and 9) below the gum line during service yet not have such an injury discovered until several years after service? 

* Whether it is as least as likely as not (50 percent or greater probability) that any current dental disability is the result of the injury to the face incurred during active service?  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the dental examination reports do not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for entitlement to service connection for a dental disability for compensation purposes, claimed as a residual of dental trauma during service.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


